 



EXHIBIT 10.13
FLOWERS FOODS, INC.
2001 EQUITY AND PERFORMANCE INCENTIVE PLAN
2008 Nonqualified Stock Option Agreement
     WHEREAS,                                                              (the
“Optionee” ) is an employee of Flowers Foods, Inc. (the "Company”) or a
Subsidiary (as defined below);
     WHEREAS, the grant of a stock option to the Optionee has been duly
authorized by a resolution of the Committee (as defined below) duly adopted on
                                                             (the “Date of
Grant”); and
     WHEREAS, the option granted hereunder is intended to be a nonqualified
stock option and will not be treated as an “incentive stock option” within the
meaning of that term under Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).
     NOW, THEREFORE, pursuant to the Flowers Foods, Inc. 2001 Equity and
Performance Incentive Plan (the “Plan”), the Company hereby grants to the
Optionee an option (the “Option”) pursuant to this 2008 Nonqualified Stock
Option Agreement (this “Agreement”) to purchase                      shares of
the Company’s common stock, par value $.01 per share (“Common Stock”), at the
price of $                     per share (the “Option Price”), and agrees to
cause certificates for any shares of Common Stock purchased hereunder to be
delivered to the Optionee upon full payment of the Option Price, subject to the
applicable terms and conditions of the Plan and this Agreement.
     1. Exercise of Option; Vesting.
          (a) Unless and until terminated as hereinafter provided, the Option
will become exercisable in full on the third anniversary of the Date of Grant so
long as the Optionee remains in the continuous employ of the Company or a
Subsidiary until said date. For the purposes of this Agreement, the continuous
employment of the Optionee with the Company or a Subsidiary will not be deemed
to have been interrupted, and the Optionee will not be deemed to have ceased to
be an employee of the Company or a Subsidiary, by reason of (i) the termination
of his employment and immediate rehire between the Company and a Subsidiary or
(ii) an approved leave of absence. To the extent that the Option will have so
become exercisable, it may be exercised in whole or in part from time to time by
notice in writing and payment of the Option Price; provided, however, that any
such exercise may occur only once during each calendar year during the term of
the Option as set forth herein.
          (b) In the event, however, that prior to the Option becoming
exercisable in full the Optionee shall be demoted from the position of
employment held by the Optionee on the Date of Grant, then the Optionee shall
forfeit a fraction of the Common Stock, but shall be entitled to retain the
remaining fraction of the Common Stock covered by the Option, subject to the
provisions of this agreement, which is equal to the number of the Company’s
fiscal quarters in which the Optionee is employed in the position held by the
Optionee on the Date of Grant (beginning with the Date of Grant and terminating
with the quarter in which or with which

 



--------------------------------------------------------------------------------



 



demotion occurs) divided by twelve. Notwithstanding the foregoing, solely for
purposes of this Agreement, an apparent demotion from the position of employment
held by the Optionee on the Date of Grant shall nonetheless not be deemed to
constitute a demotion if the Committee so determines.
          (c) Notwithstanding the provisions of Subsection (a) of this Section,
the Option will become immediately exercisable in full upon the occurrence of a
Change in Control (as defined below) of the Company, or death, Disability (as
defined below) or Retirement (as defined below) of the Optionee prior to the
time the Option would otherwise vest hereunder. The Committee may provide for
accelerated vesting of the Option in other circumstances, in its discretion.
     2. Payment of Option Price. The Option Price is payable in cash or by
certified or cashier’s check or other cash equivalent acceptable to the Company
payable to the order of the Company. The requirement of payment in cash will be
deemed satisfied if the Optionee has made arrangements satisfactory to the
Company with a bank or broker that is a member of the National Association of
Securities Dealers, Inc. to sell on the date of exercise a sufficient number of
shares of Common Stock being purchased so that the net proceeds of the sale
transaction will at least equal the aggregate Option Price and pursuant to which
the bank or broker undertakes to deliver the aggregate Option Price to the
Company not later than the date on which the sale transaction will settle in the
ordinary course of business.
     3. Term of Option. An Option which is not, or does not become, exercisable
upon the date of termination of employment with the Company will terminate as of
said date. An Option which is exercisable will terminate on the earliest of the
following dates:
          (a) Three (3) months after the Optionee ceases to be an employee of
the Company or a Subsidiary for any reason other than Retirement, death,
Disability, voluntary termination without the written consent of the Company, or
termination for Cause (as defined below);
          (b) Two (2) years from the date of termination of employment because
of Disability, death, or from the date of Retirement, if the Optionee becomes
disabled, dies or retires while an employee of the Company or a Subsidiary;
          (c) Seven (7) years from the Date of Grant; or
          (d) The effective date of the Optionee’s termination of employment for
Cause, or voluntary termination without the Company’s written consent.
          (e) Notwithstanding the provisions of Section 3(a) and 3(b), if the
Optionee dies within the applicable period for exercise, the Option will expire
two (2) years from the date of death.
          The Optionee shall nonetheless forfeit the entire Option if, during
the applicable period for exercise Optionee enters into competition with the
Company through employment with, rendering of services for compensation to, or
ownership of more than five percent (5%) interest in any entity which is engaged
in a business field in which the Company or any Subsidiary, is also engaged. The
Committee may waive this noncompetition requirement.

2



--------------------------------------------------------------------------------



 



     4. Restrictions on Transfer of Option.
          (a) Except as otherwise permitted by the Plan, the Option may not be
transferred except by will or the laws of descent and distribution and may not
be exercised during the lifetime of the Optionee except by the Optionee or the
Optionee’s guardian or legal representative acting on behalf of the Optionee in
a fiduciary capacity under state law and court supervision.
          (b) To the extent the Option or a portion thereof remains unvested due
to a restriction of future performance of services or any other restriction, the
Optionee shall not have the right to sell, transfer, assign, convey, pledge,
hypothecate, grant any security interest in or mortgage on, or otherwise dispose
of or encumber any unvested portion of the Option or any interest therein. As a
result of the retention of rights in the Option by the Company, except as
required by any law, neither any unvested portion of the Option nor any interest
therein shall be subject in any manner to any forced or involuntary sale,
transfer, conveyance, pledge, hypothecation, encumbrance, or other disposition
or to any charge, liability, debt, or any other obligation of the Optionee,
whether as a direct or indirect result of any action of the Optionee or any
action taken in any proceeding, including but not limited to any proceeding
under any divorce, bankruptcy or other creditors’ rights law. Any action
attempting to effect a transaction of such type shall be void.
     5. Compliance with Law. The Company will make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any Common Stock pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.
     6. Adjustments. The Committee may make any adjustments in the Option Price
and in the number and kind of shares of stock or other securities covered by
this Agreement that the Committee may determine to be equitably required to
prevent dilution or enlargement of the Optionee’s rights under this Agreement
that would otherwise result from any (a) stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) merger, consolidation, spin-off, spin-out, split-off,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities or (c) other
corporate transaction or event having an effect similar to any of the foregoing.
Furthermore, in the event of any transaction or event described or referred to
in the immediately preceding sentence, the Committee may provide in substitution
for any or all of the Optionee’s rights under this Agreement such alternative
consideration as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
grants so replaced.
     7. Taxes and Withholding. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by the Optionee or other person under this Agreement,
and the amounts available to the Company for such withholding are insufficient,
it shall be a condition to the receipt of such payment or the realization of
such benefit that the Optionee or such other person make arrangements
satisfactory to the Company for payment of the balance of such taxes required to
be withheld, which arrangements may include additional payment in cash by the
Optionee to the Company to meet the withholding requirement.

3



--------------------------------------------------------------------------------



 



     8. No Employment Rights. The Plan and this Agreement will not confer upon
the Optionee any right with respect to the continuance of employment or other
service with the Company or any Subsidiary and will not interfere in any way
with any right that the Company or any Subsidiary would otherwise have to
terminate any employment or other service of the Optionee at any time.
     9. Relation to Other Benefits. Any economic or other benefit to the
Optionee under this Agreement will not be taken into account in determining any
benefits to which the Optionee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or any Subsidiary, unless provided otherwise in any such plan.
     10. Agreement Subject to the Plan. The Option granted under this Agreement
and all of the terms and conditions hereof are subject to all of the terms and
conditions of the Plan. In the event of any inconsistency between this Agreement
and the Plan, the terms of the Plan will govern. The Committee acting pursuant
to the Plan, as constituted from time to time, shall, except as expressly
provided otherwise herein, have the right to determine any questions which arise
in connection with this Option or its exercise.
     11. Recoupment. In the event the Committee invokes the recoupment remedy
set forth in Section 25 of the Plan, Optionee will either (i) forfeit the Option
or (ii) return to the Company the Common Stock received by the Optionee as a
result of exercising all or a portion of the Option, or any proceeds received by
the Optionee as a result of the sale of the Common Stock received by the
Optionee as a result of exercising all or a portion of the Option, less the
amount of consideration paid by the Optionee therefor.
     12. No Stockholder Rights. The holder of the Option shall have no
stockholder rights with respect to the shares of Common Stock subject to the
Option until such person shall have exercised the Option.
     13. Amendments. Any amendment to the Plan will be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment will adversely affect the rights of the
Optionee under this Agreement without the Optionee’s consent.
     14. Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.
     15. Successors and Assigns. Without limiting Section 4 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Optionee, and the successors and assigns of the Company.
     16. Governing Law. This Agreement will be construed and governed in
accordance with the laws of the State of Georgia.
     17. Notices. Any notice to the Company provided for herein shall be in
writing to the Company at the principal executive office of the Company, marked
Attention: Corporate Secretary, and any notice to the Optionee shall be
addressed to said Optionee at his or her

4



--------------------------------------------------------------------------------



 



address currently on file with the Company. Except as otherwise provided herein,
any written notice shall be deemed to be duly given if and when delivered
personally or deposited in the United States mail, first class registered mail,
postage and fees prepaid, and addressed as aforesaid. Any party may change the
address to which notices are to be given hereunder by written notice to the
other party as herein specified (provided that for this purpose any mailed
notice shall be deemed given on the third business day following deposit of the
same in the United States mail).
     18. Certain Defined Terms. In addition to the following defined terms and
terms defined elsewhere herein, when used in the Agreement, terms with initial
capital letters have the meaning given such term under the Plan, as in effect
from time to time.
          (a) "Board” means the Board of Directors of the Company and, to the
extent of any delegation by the Board to a committee (or subcommittee thereof)
pursuant to the Plan, such committee or subcommittee.
          (b) "Cause” means that, prior to any termination of employment, the
Optionee shall have committed an act or acts of dishonesty, moral turpitude or
willful misconduct, which act or acts were intended to result in substantial
personal enrichment at the expense of the Company or any Subsidiary or which
have a material adverse effect on the business or reputation of the Corporation
or any Subsidiary
          For the avoidance of doubt and for the purpose of determining Cause,
the exercise of business judgment by the Optionee shall not be determined to be
Cause, even if such business judgment materially injures the financial condition
or business reputation of, or is otherwise materially injurious to the Company
or any Subsidiary, unless such business judgment by the Optionee was not made in
good faith, constitutes willful or wanton misconduct, or was an intentional
violation of state or federal law.
          (c) "Change in Control” shall mean the occurrence during the term of
any of the following events, subject to the provisions of Section 18(c)(vi)
hereof:
               (i) the Company merges into itself, or is merged or consolidated
with, another entity and as a result of such merger or consolidation less than
51% of the voting power of the then-outstanding voting securities of the
surviving or resulting entity immediately after such transaction are directly or
indirectly beneficially owned in the aggregate by the former shareholders of the
Company immediately prior to such transaction; or
               (ii) all or substantially all the assets accounted for on the
consolidated balance sheet of the Company are sold or transferred to one or more
entities or persons, and as a result of such sale or transfer less than 51% of
the voting power of the then-outstanding voting securities of such entity or
person immediately after such sale or transfer is directly or indirectly
beneficially held in the aggregate by the former shareholders of the Company
immediately prior to such transaction or series of transactions; or
               (iii) a person, within the meaning of Section 3(a)(9) or 13(d)(3)
(as in effect on the Effective Date of the Plan) of the Exchange Act becomes the
beneficial owner (as defined in Rule 13d-3 of the Securities and Exchange
Commission pursuant to the Exchange Act) of (i) 15% or more but less than 35% of
the voting power of the then-outstanding voting securities of the Company
without prior approval of the Board, or (ii) 35% or more of the voting power of
the then-outstanding voting securities of the Company; provided, however, that
the foregoing does not apply to any such acquisition that is made by (w) any
Subsidiary; (x) any

5



--------------------------------------------------------------------------------



 



employee benefit plan of the Company or any Subsidiary; or (y) any person or
group of which employees of the Company or of any Subsidiary control a greater
than 25% interest unless the Board determines that such person or group is
making a “hostile acquisition;” or (z) any person or group of which the Company
is an affiliate; or
               (iv) a majority of the members of the Board are not Continuing
Directors, where a “Continuing Director” is any member of the Board who (x) was
a member of the Board on the Effective Date of the Plan or (y) was nominated for
election or elected to such Board with the affirmative vote of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election; or
               (v) the Board determines that (A) any particular actual or
proposed merger, consolidation, reorganization, sale or transfer of assets,
accumulation of shares of the Company or other transaction or event or series of
transactions or events will, or is likely to, if carried out, result in a Change
in Control falling within Subsections (i), (ii), (iii) or (iv) and (B) it is in
the best interests of the Company and its shareholders, and will serve the
intended purposes of this Section 18(c), if the provisions of awards which
provide for earlier exercise or earlier lapse of restrictions or conditions upon
a Change in Control shall thereupon become immediately operative.
               (vi) Notwithstanding the foregoing provisions of this
Section 18(c):
          (1) If any such merger, consolidation, reorganization, sale or
transfer of assets, or tender offer or other transaction or event or series of
transactions or events mentioned in Section 18(c)(v) shall be abandoned, or any
such accumulations of shares shall be dispersed or otherwise resolved, the Board
may, by notice to the Participant, nullify the effect thereof and reinstate the
award as previously in effect, but without prejudice to any action that may have
been taken prior to such nullification.
          (2) Unless otherwise determined in a specific case by the Board, a
“Change in Control” shall not be deemed to have occurred for purposes of Section
(18)(c) solely because (X) the Company, (Y) a Subsidiary, or (Z) any
Company-sponsored employee stock ownership plan or any other employee benefit
plan of the Company or any Subsidiary either files or becomes obligated to file
a report or a proxy statement under or in response to Schedule 13D,
Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act disclosing beneficial ownership
by it of shares of the then-outstanding voting securities of the Company,
whether in excess of 20% or otherwise, or because the Company reports that a
change in control of the Company has occurred or will occur in the future by
reason of such beneficial ownership.
          (d) "Committee” means the Compensation Committee of the Board, which
shall consist of a committee of two (2) or more Nonemployee Directors appointed
by the Board to exercise one or more administrative functions under the Plan.
          (e) "Director” means a member of the Board of Directors of the
Company.
          (f) "Disability” means disability as determined under procedures
established by the Committee for purposes of the Plan.

6



--------------------------------------------------------------------------------



 



          (g) "Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.
          (h) "Nonemployee Director” means a Director who is not an employee of
the Company or any Subsidiary.
          (i) “Retirement” means termination of employment (i) on or after
attainment of age 65.
          (j) “Subsidiary” means a corporation, company or other entity (i) more
than fifty percent (50%) of whose outstanding shares or securities (representing
the right to vote for the election of directors or other managing authority)
are, or (ii) which does not have outstanding shares or securities (as may be the
case in a partnership, joint venture or unincorporated association), but more
than fifty percent (50%) of whose ownership interest representing the right
generally to make decisions for such other entity is, now or hereafter, owned or
controlled, directly or indirectly, by the Company.
[Signature appears on following page]

7



--------------------------------------------------------------------------------



 



     In witness whereof, the Company has caused this agreement to be executed as
of the Date of Grant.

            FLOWERS FOODS, INC.
      By:           Title:             

8



--------------------------------------------------------------------------------



 



         

          The undersigned Optionee hereby acknowledges receipt of an executed
original of this 2008 Nonqualified Stock Option Agreement and accepts the Option
subject to the applicable terms and conditions of the Plan and the terms and
conditions hereinabove set forth.

                  Optionee                  

9